Citation Nr: 1308911	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  06-30 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for lumbar spondylosis, prior to August 8, 2008.

2. Entitlement to a rating in excess of 20 percent for lumbar spondylosis, from August 8, 2008 forward.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






INTRODUCTION

The Veteran served on active duty from March 1984 to May 1987. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In July 2008, November 2010, and February 2012, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

The February 2006 rating decision denied a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability.  While his appeal was pending, an August 2008 rating decision assigned a 20 percent evaluation, effective August 8, 2008.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's appeal has been remanded three times.  The purpose of the July 2008 remand was to obtain additional VA treatment records and to schedule another VA examination.  The November 2010 remand was issued to ensure that the Veteran received notice of the withdrawal of his representative and to allow the AOJ to review additional evidence.  Finally, the purpose of the February 2012 remand was to associate any outstanding VA treatment records with the claims file and to afford the Veteran another VA examination.  With regard to the last, while the Veteran was scheduled for a VA examination in February 2012, he did not attend.  The record indicates that the Veteran was advised by the AMC that he would be scheduled for an examination, in addition to any notice of the examination sent by the VA Medical Center.  In March 2012, the Veteran's address was verified using Accurint, and no communications to the Veteran have been returned to VA to indicate that he has relocated.  He was advised in an October 2012 supplemental statement of the case that he had missed the scheduled examination, and he has not responded or offered any reason for not being at the examination.  38 C.F.R. 
§ 3.655(a), (b).  

Nevertheless, the Board observes that a May 2012 treatment note indicates that a Social Worker visited the Veteran in a correctional facility in Guaynabo.  The record does not indicate at what point the Veteran was incarcerated, although it does report that his release was scheduled for December 2012.  The Board notes that the most recent VA treatment record in the file dated prior to May 2012 is dated in April 2011.  In light of these facts, the Board considers that the Veteran may have been incarcerated at the time of the February 2012 VA examination and may also not have received notice of the examination, or for that matter, any communication from VA since April 2011.  Accordingly, the Board determines that a remand is necessary so that the Veteran's whereabouts may be determined and efforts again made to afford him the appropriate VA examination.

Accordingly, the case is REMANDED for the following action:

1. Exhaust all avenues outlined in M21-1MR to locate a current address for the Veteran, including but not necessarily limited to searching ChoicePoint (if available), contacting the Social Security Administration, and sending a letter to the Veteran's financial institution.  All efforts made should be detailed in the claims file. 

If the steps the RO/AMC are to follow are different from the steps discussed in this remand, those steps must be documented, the RO/AMC must follow those steps and document their completion. 

If the address as verified in March 2012 is correct, this fact should be documented in the claims file. 

2. Once the Veteran's location has been ascertained, he should be scheduled for the appropriate VA examination to determine the current nature and severity of his service-connected low back disability.  The examiner should specifically address whether the Veteran has radiculopathy as a result of his service-connected low back disability.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

3. If the Veteran is still incarcerated, all necessary efforts must be made to conduct the appropriate VA examination as required by VA law and procedure, including (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); VA Adjudication Manual, M21-1MR, Part III.iv.3.A.11.d.

4. After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to a disability rating in excess of 10 percent prior to August 8, 2008 and in excess of 20 percent from August 8, 2008 to the present for lumbar spondylosis should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


